Opinion issued September 27, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00638-CR
                            ———————————
               IN RE KENDRICK NORRIS ALRIDGE, Relator

            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, acting pro se, has filed a petition for writ of mandamus requesting

that we compel the 230th District Court of Harris County to hear or rule upon his

purported petition for an expunction of criminal records.1 We deny the petition.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).


1
      Relator’s mandamus petition does not provide a cause number for any underlying
      case commenced by the filing of a petition for expunction of criminal records.